UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07876 Templeton China World Fund (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/15 Item 1. Proxy Voting Records. AIA GROUP LTD. Meeting Date:MAY 08, 2015 Record Date:MAY 05, 2015 Meeting Type:ANNUAL Ticker:01299 Security ID:Y002A1105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Lawrence Juen-Yee Lau as Director Management For For 4 Elect Chung-Kong Chow as Director Management For For 5 Elect John Barrie Harrison as Director Management For For 6 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 7A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 7B Authorize Repurchase of Issued Share Capital Management For For 7C Approve Allotment and Issuance of Additional Shares Under the Restricted Share Unit Scheme Management For For ANHUI CONCH CEMENT COMPANY LTD Meeting Date:MAR 10, 2015 Record Date:FEB 06, 2015 Meeting Type:SPECIAL Ticker:600585 Security ID:Y01373102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Zhao Jianguang as Director Management For For ANHUI CONCH CEMENT COMPANY LTD Meeting Date:JUN 02, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:600585 Security ID:Y01373102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Audited Financial Reports and International Financial Reporting Standards Management For For 4 Approve KPMG Huazhen CPA (Special General Partnership) and KPMG CPA as PRC and International (Financial) Auditors Respectively, Approve KPMG Huazhen CPA as Internal Control Auditor of the Company, and Authorize Board to Fix Their Remuneration Management For For 5 Approve Profit Appropriation Proposal Management For For 6 Approve the Guarantees Provided by the Company for the Bank Borrowings of Certain Subsidiaries and Invested Companies Management For For 7 Elect Qi Shengli as Supervisor Management For For 8 Elect Wang Pengfei as Supervisor Management For For 9 Amend Articles of Association Re: Scope of Business Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against ANHUI TIANDA OIL PIPE CO., LTD. Meeting Date:JAN 23, 2015 Record Date:JAN 12, 2015 Meeting Type:SPECIAL Ticker:00839 Security ID:Y013AA102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve New Sales Agreement Management For For 1b Approve Proposed Annual Cap Management For For 1c Authorize Board to Ratify and Execute Approved Resolutions Management For For ANHUI TIANDA OIL PIPE CO., LTD. Meeting Date:JUN 30, 2015 Record Date:JUN 19, 2015 Meeting Type:ANNUAL Ticker:00839 Security ID:Y013AA102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Board of Supervisors Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Profit Distribution Plan and Declaration of Final and Special Dividend Management For For 6 Authorize Board to Fix Remuneration of Directors and Supervisors Management For For 7 Elect Ye Shiqu as Director Management For For 8 Elect Zhang Hu Ming as Director Management For For 9 Elect Liu Peng as Director Management For For 10 Elect Bruno Saintes as Director Management For For 11 Elect Zhao Bin as Director Management For For 12 Elect Wang Bo as Director Management For For ANTA SPORTS PRODUCTS LTD. Meeting Date:APR 01, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:02020 Security ID:G04011105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Special Dividend Management For For 4 Elect Ding Shijia as Director Management For For 5 Elect Lai Shixian as Director Management For For 6 Elect Yeung Chi Tat as Director Management For For 7 Authorize Board to Fix Remuneration of Directors Management For For 8 Approve KPMG as Auditor and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Authorize Repurchase of Issued Share Capital Management For For 11 Authorize Reissuance of Repurchased Shares Management For Against ASIA CEMENT (CHINA) HOLDINGS CORPORATION Meeting Date:AUG 06, 2014 Record Date:JUL 30, 2014 Meeting Type:SPECIAL Ticker:00743 Security ID:G0539C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendment Deed Management For For ASIA CEMENT (CHINA) HOLDINGS CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL Ticker:00743 Security ID:G0539C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Chang, Tsai-hsiung as Director Management For For 3.2 Elect Chang Shao, Ruey-huey as Director Management For For 3.3 Elect Chang, Chen-kuen as Director Management For For 3.4 Elect Lin, Seng-chang as Director Management For For 3.5 Elect Wang, Wei as Director Management For For 3.6 Elect Lee, Kao-chao as Director Management For For 3.7 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against BANK OF CHINA LIMITED Meeting Date:AUG 04, 2014 Record Date:JUL 04, 2014 Meeting Type:SPECIAL Ticker:03988 Security ID:Y0698A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Wang Wei as Director Management For For 2 Approve Remuneration Distribution Plan for the Chairman, Executive Directors, Chairman of Board of Supervisors and Shareholder Representative Supervisors in 2013 Management For For BANK OF CHINA LIMITED Meeting Date:JUN 17, 2015 Record Date:MAY 15, 2015 Meeting Type:ANNUAL Ticker:03988 Security ID:Y0698A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Work Report of Board of Directors Management For For 2 Approve 2014 Work Report of Board of Supervisors Management For For 3 Approve 2014 Annual Financial Statements Management For For 4 Approve 2014 Profit Distribution Plan Management For For 5 Approve 2015 Annual Budget for Fixed Assets Investment Management For For 6 Approve Ernst & Young Hua Ming as Auditor Management For For 7 Elect Nout Wellink as Director Management For For 8 Elect Li Jucai as Director Management For For 9 Elect Chen Yuhua as Supervisor Management For For 10 Approve Scheme on the Authorization to the Board of Directors Granted by the Shareholders' Meeting Management For For 11 Approve Issuance of Bonds Shareholder None For BBMG CORPORATION Meeting Date:AUG 07, 2014 Record Date:JUL 07, 2014 Meeting Type:SPECIAL Ticker:02009 Security ID:Y076A3105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Yu Kaijun as Director Management For For 2 Elect Wang Xiaojun as Supervisor Management For For BBMG CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:02009 Security ID:Y076A3105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of Board of Directors Management For For 2 Accept Report of Supervisory Board Management For For 3 Accept Audited Accounts Management For For 4 Approve Profit Distribution Proposal Management For For 5 Approve Remuneration Plan of the Executive Directors Management For For 6 Approve Ernst & Young Hua Ming Certified Public Accountants as Auditor and Authorize Board to Fix Their Remuneration Management For For 7 Approve Change of Implementation Entity of a Certain Project and the Proposed Change of Use of Proceeds of the Previous Placing Management For For 8 Approve Issuance of Medium-term Notes Management For For 9 Approve Issuance of Short-term Notes Management For For 10 Approve Issuance of Super Short-term Notes Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 12 Approve Compliance and Satisfaction by the Company of the Requirements of the A Share Issue Management For Against 13.1 Approve Class and Par Value of Shares to be Issued in Relation to the A Share Issue Management For Against 13.2 Approve Method and Time of Issuance Relating to the Proposed A Share Issue Management For Against 13.3 Approve Number of Shares to be Issued in Relation to the A Share Issue Management For Against 13.4 Approve Subscription Price and Pricing Principles in Relation to the A Share Issue Management For Against 13.5 Approve Target Subscribers and Subscription Method in Relation to the A Share Issue Management For Against 13.6 Approve Lock-up Period Relation to the A Shares Issue Management For Against 13.7 Approve Application for Listing of A Shares to be Issued Management For Against 13.8 Approve Use of Proceeds in Relation to the A Shares Issue Management For Against 13.9 Approve Undistributed Profit in Relation to the A Shares Issue Management For Against 13.10 Approve Effectiveness of Resolution Approving the A Share Issue Management For Against 14 Approve the Plan in Relation to the A Share Issue Management For Against 15 Approve Feasibility Study Report on the Use of Proceeds of the A Shares Issue Management For Against 16 Approve Connected Transactions in Relation to the A Shares Issue Management For Against 17 Approve Usage Report on the Proceeds from the Previous Placing of A Shares of the Company Management For For 18 Approve Shareholders' Return Plan for Three Years Ending Dec. 31, 2017 Management For For 19 Authorize Board to Handle Matters in Relation to the A Shares Issue Management For Against BEIJING JINGKELONG CO LTD. Meeting Date:MAY 28, 2015 Record Date:MAY 07, 2015 Meeting Type:ANNUAL Ticker:00814 Security ID:Y0771X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Ruihua Certified Public Accountants LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Profit Distribution Plan and Distribution of Final Dividend Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Approve Issuance of Short Term Debentures Management For Against BOC HONG KONG (HOLDINGS) LTD. Meeting Date:JUN 16, 2015 Record Date:JUN 10, 2015 Meeting Type:ANNUAL Ticker:02388 Security ID:Y0920U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Chen Siqing as Director Management For For 3b Elect Koh Beng Seng as Director Management For For 3c Elect Tung Savio Wai-Hok as Director Management For For 3d Elect Cheng Eva as Director Management For For 3e Elect Li Jiuzhong as Director Management For For 4 Approve Ernst & Young as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against CHEUNG KONG (HOLDINGS) LIMITED Meeting Date:FEB 25, 2015 Record Date:FEB 23, 2015 Meeting Type:SPECIAL Ticker:00001 Security ID:Y13213106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For CHEUNG KONG (HOLDINGS) LIMITED Meeting Date:FEB 25, 2015 Record Date:FEB 23, 2015 Meeting Type:COURT Ticker:00001 Security ID:Y13213106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For CHEUNG KONG INFRASTRUCTURE HOLDINGS LTD Meeting Date:MAY 14, 2015 Record Date:MAY 08, 2015 Meeting Type:ANNUAL Ticker:01038 Security ID:G2098R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Li Tzar Kuoi, Victor as Director Management For For 3.2 Elect Fok Kin Ning, Canning as Director Management For Against 3.3 Elect Andrew John Hunter as Director Management For Against 3.4 Elect Cheong Ying Chew, Henry as Director Management For Against 3.5 Elect Barrie Cook as Director Management For For 3.6 Elect Tso Kai Sum as Director Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5.1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5.2 Authorize Repurchase of Issued Share Capital Management For For 5.3 Authorize Reissuance of Repurchased Shares Management For Against CHINA CONSTRUCTION BANK CORPORATION Meeting Date:JUN 15, 2015 Record Date:MAY 15, 2015 Meeting Type:ANNUAL Ticker:00939 Security ID:Y1397N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of Board of Directors Management For For 2 Accept Report of Board of Supervisors Management For For 3 Accept Final Financial Accounts Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Budget of 2015 Fixed Assets Investment Management For For 6 Approve Remuneration Distribution and Settlement Plan for Directors in 2013 Management For For 7 Approve Remuneration Distribution and Settlement Plan for Supervisors in 2013 Management For For 8 Elect Wang Hongzhang as Director Management For For 9 Elect Pang Xiusheng as Director Management For For 10 Elect Zhang Gengsheng as Director Management For For 11 Elect Li Jun as Director Management For For 12 Elect Hao Aiqun as Director Management For For 13 Elect Elaine La Roche as Director Management For For 14 Approve External Auditors Management For For 15 Approve Impact on Dilution of Current Returns of the Issuance of Preference Shares and Remedial Measures Management For For 16 Approve Shareholder Return Plan for 2015 to 2017 Management For For 17 Approve Capital Plan for 2015 to 2017 Management For For 18 Amend Articles of Association Management For For 19.1 Approve Type and Number of Preference Shares to be Issued Management For For 19.2 Approve Par Value and Issuance Price Management For For 19.3 Approve Maturity Date Management For For 19.4 Approve Use of Proceeds Management For For 19.5 Approve Issuance Method and Investors Management For For 19.6 Approve Profit Distribution Method for Preference Shareholders Management For For 19.7 Approve Mandatory Conversion Management For For 19.8 Approve Conditional Redemption Management For For 19.9 Approve Voting Rights Restrictions and Restoration Management For For 19.10 Approve Repayment Priority and Manner of Liquidation Management For For 19.11 Approve Rating Management For For 19.12 Approve Security Management For For 19.13 Approve Trading or Transfer Restriction Management For For 19.14 Approve Trading Arrangements Management For For 19.15 Approve Effective Period of the Resolution on Issuance of Preference Shares Management For For 19.16 Approve Preference Share Authorization Management For For 19.17 Approve Relationship between Domestic Issuance and Offshore Issuance Management For For 19.18 Approve Application and Approval Procedures to be Performed for the Issuance Management For For 20.1 Approve Type and Number of Preference Shares to be Issued Management For For 20.2 Approve Par Value and Issuance Price Management For For 20.3 Approve Maturity Date Management For For 20.4 Approve Use of Proceeds Management For For 20.5 Approve Issuance Method and Investors Management For For 20.6 Approve Profit Distribution Method for Preference Shareholders Management For For 20.7 Approve Mandatory Conversion Management For For 20.8 Approve Conditional Redemption Management For For 20.9 Approve Voting Rights Restrictions and Restoration Management For For 20.10 Approve Repayment Priority and Manner of Liquidation Management For For 20.11 Approve Rating Management For For 20.12 Approve Security Management For For 20.13 Approve Lock-up Period Management For For 20.14 Approve Effective Period of the Resolution on Issuance of Preference Shares Management For For 20.15 Approve Trading/Listing Arrangement Management For For 20.16 Approve Preference Share Authorization Management For For 20.17 Approve Relationship between Domestic Issuance and Offshore Issuance Management For For 20.18 Approve Application and Approval Procedures to be Performed for the Issuance Management For For 21 Elect Wang Zuji as Director Shareholder None For CHINA CONSTRUCTION BANK CORPORATION Meeting Date:JUN 15, 2015 Record Date:MAY 15, 2015 Meeting Type:SPECIAL Ticker:00939 Security ID:Y1397N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Type and Number of Preference Shares to be Issued Management For For 1.2 Approve Par Value and Issuance Price Management For For 1.3 Approve Maturity Date Management For For 1.4 Approve Use of Proceeds Management For For 1.5 Approve Issuance Method and Investors Management For For 1.6 Approve Profit Distribution Method for Preference Shareholders Management For For 1.7 Approve Mandatory Conversion Management For For 1.8 Approve Conditional Redemption Management For For 1.9 Approve Voting Rights Restrictions and Restoration Management For For 1.10 Approve Repayment Priority and Manner of Liquidation Management For For 1.11 Approve Rating Management For For 1.12 Approve Security Management For For 1.13 Approve Trading or Transfer Restriction Management For For 1.14 Approve Trading Arrangements Management For For 1.15 Approve Effective Period of the Resolution on Issuance of Preference Shares Management For For 1.16 Approve Preference Share Authorization Management For For 1.17 Approve Relationship between Domestic Issuance and Offshore Issuance Management For For 1.18 Approve Application and Approval Procedures to be Performed for the Issuance Management For For 2.1 Approve Type and Number of Preference Shares to be Issued Management For For 2.2 Approve Par Value and Issuance Price Management For For 2.3 Approve Maturity Date Management For For 2.4 Approve Use of Proceeds Management For For 2.5 Approve Issuance Method and Investors Management For For 2.6 Approve Profit Distribution Method for Preference Shareholders Management For For 2.7 Approve Mandatory Conversion Management For For 2.8 Approve Conditional Redemption Management For For 2.9 Approve Voting Rights Restrictions and Restoration Management For For 2.10 Approve Repayment Priority and Manner of Liquidation Management For For 2.11 Approve Rating Management For For 2.12 Approve Security Management For For 2.13 Approve Lock-up Period Management For For 2.14 Approve Effective Period of the Resolution on Issuance of Preference Shares Management For For 2.15 Approve Trading/Listing Arrangement Management For For 2.16 Approve Preference Share Authorization Management For For 2.17 Approve Relationship between Domestic Issuance and Offshore Issuance Management For For 2.18 Approve Application and Approval Procedures to be Performed for the Issuance Management For For CHINA FOODS LTD. Meeting Date:DEC 30, 2014 Record Date:DEC 24, 2014 Meeting Type:SPECIAL Ticker:00506 Security ID:G2154F109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2utual Provision of Products and Services Agreement and Related Annual Caps Management For For 2 Elect Wang Zhiying as Director Management For For CHINA FOODS LTD. Meeting Date:JUN 02, 2015 Record Date:MAY 29, 2015 Meeting Type:ANNUAL Ticker:00506 Security ID:G2154F109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Elect Yuen Tin Fan, Francis as Director Management For For 3 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against CHINA MOBILE LIMITED Meeting Date:MAY 28, 2015 Record Date:MAY 21, 2015 Meeting Type:ANNUAL Ticker:00941 Security ID:Y14965100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Xue Taohai as Director Management For For 4.1 Elect Frank Wong Kwong Shing as Director Management For For 4.2 Elect Moses Cheng Mo Chi as Director Management For Against 5 Approve PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian LLP as Auditors of the Group for Hong Kong Financial Reporting and U.S. Financial Reporting Purposes, Respectively and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against CHINA NATIONAL BUILDING MATERIAL CO., LTD. Meeting Date:OCT 17, 2014 Record Date:SEP 16, 2014 Meeting Type:SPECIAL Ticker:03323 Security ID:Y15045100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Tao Zheng as Director and Approve His Remuneration Management For For 2 Elect Tang Yunwei as Director and Approve His Remuneration Management For For 3 Elect Zhao Lihua as Director and Approve His Remuneration Management For For 4 Elect Sun Yanjun as Director and Approve His Remuneration Management For For 5 Elect Wu Weiku as Supervisor and Approve His Remuneration Management For For 6 Elect Liu Jianwen as Supervisor and Approve His Remuneration Management For For CHINA NATIONAL BUILDING MATERIAL CO., LTD. Meeting Date:MAY 22, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:03323 Security ID:Y15045100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisory Committee Management For For 3 Approve Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Plan and Distribution of Final Dividend Management For For 5 Authorize Board to Deal with Matters in Relation to the Distribution of Interim Dividend for the Year 2015 Management For For 6 Approve Baker Tilly China Certified Public Accountants as Domestic Auditor and Baker Tilly Hong Kong Limited as International Auditor and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Approve Issue of Debt Financing Instruments Management For Against CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:DEC 23, 2014 Record Date:NOV 21, 2014 Meeting Type:SPECIAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Shanghai Petrochemical A Share Option Incentive Scheme (Draft) Management For For 2 Approve Provision of External Guarantees Management For For CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:MAY 27, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Plan for the Year Ended Dec. 31, 2014 Management For For 5 Approve Interim Profit Distribution Plan for the Year 2015 Management For For 6 Approve PricewaterhouseCoopers Zhong Tian LLP and PricewaterhouseCoopers as External Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Service Contracts with Directors and Supervisors Management For For 8 Authorize Secretary of the Board to Deal With All Matters Relating to the Election of Directors and Supervisors Management For For 9 Amend Articles of Association Management For For 10 Authorize Board to Determine the Proposed Plan for the Issuance of Debt Financing Instruments Management For Against 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 12.1 Elect Liu Yun as Supervisor Shareholder For For 12.2 Elect Liu Zhongyun as Supervisor Shareholder For For 12.3 Elect Zhou Hengyou as Supervisor Shareholder For For 12.4 Elect Zou Huiping as Supervisor Shareholder For For 13.1 Elect Wang Yupu as Director Shareholder For For 13.2 Elect Li Chunguang as Director Shareholder For For 13.3 Elect Zhang Jianhua as Director Shareholder For Against 13.4 Elect Wang Zhigang as Director Shareholder For Against 13.5 Elect Dai Houliang as Director Shareholder For Against 13.6 Elect Zhang Haichao as Director Shareholder For Against 13.7 Elect Jiao Fangzheng as Director Shareholder For Against 14.1 Elect Jiang Xiaoming as Director Shareholder For For 14.2 Elect Andrew Y. Yan as Director Shareholder For Against 14.3 Elect Bao Guoming as Director Shareholder For For 14.4 Elect Tang Min as Director Shareholder For For 14.5 Elect Fan Gang as Director Shareholder For For CHINA SHENHUA ENERGY CO., LTD. Meeting Date:AUG 22, 2014 Record Date:JUL 23, 2014 Meeting Type:SPECIAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Zhang Yuzhuo as Director Management For For 1b Elect Ling Wen as Director Management For For 1c Elect Han Jianguo as Director Management For For 1d Elect Wang Xiaolin as Director Management For For 1e Elect Chen Hongsheng as Director Management For For 1f Elect Wu Ruosi as Director Management For For 2a Elect Fan Hsu Lai Tai as Director Management For For 2b Elect Gong Huazhang as Director Management For For 2c Elect Guo Peizhang as Director Management For For 3a Elect Zhai Richeng as Supervisor Management For For 3b Elect Tang Ning as Supervisor Management For For CHINA SHENHUA ENERGY CO., LTD. Meeting Date:MAY 29, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Approve Deloitte Touche Tohmatsu Certified Public Accountants LLP and Deloitte Touche Tohmatsu as PRC and International Auditors, Respectively and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Repurchase of Issued Share Capital Management For For 9 Approve Issuance of Debt Financing Instruments Shareholder None Against CHINA SHENHUA ENERGY CO., LTD. Meeting Date:MAY 29, 2015 Record Date:APR 28, 2015 Meeting Type:SPECIAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Issued H Share Capital Management For For CHINA SHIPPING CONTAINER LINES CO. LTD. Meeting Date:SEP 25, 2014 Record Date:AUG 25, 2014 Meeting Type:SPECIAL Ticker:02866 Security ID:Y1513C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Revision of Annual Caps of the Master Loading and Unloading Agreements for 2014 and 2015 Management For For 2 Approve Provision of Guarantee Management For For CHINA SHIPPING CONTAINER LINES CO. LTD. Meeting Date:MAY 08, 2015 Record Date:APR 02, 2015 Meeting Type:SPECIAL Ticker:02866 Security ID:Y1513C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Hai Chi Yuet as Director Management For For 2 Approve Provision of Guarantee Management For For CHINA SHIPPING CONTAINER LINES CO. LTD. Meeting Date:JUN 26, 2015 Record Date:MAY 26, 2015 Meeting Type:ANNUAL Ticker:02866 Security ID:Y1513C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Work Report of Independent Non-Executive Directors Management For For 4 Accept Financial Statements and Statutory Reports Management For For 5 Approve Annual Report Management For For 6 Approve Profit Distribution Plan Management For For 7 Elect Graeme Jack as Director Management For For 8 Approve Remuneration of Directors and Supervisors Management For For 9a Approve Baker Tilly China Certified Public Accountants as PRC Auditor and Authorize Audit Committee to Fix Their Remuneration Management For For 9b Approve Baker Tilly China Certified Public Accountants as Internal Control Auditor and Authorize Audit Committee to Fix Their Remuneration Management For For 9c Approve Ernst & Young, Hong Kong Certified Public Accountants as International Auditor and Authorize Audit Committee to Fix Their Remuneration Management For For CHINA SHIPPING DEVELOPMENT CO., LTD. Meeting Date:AUG 12, 2014 Record Date:JUL 11, 2014 Meeting Type:SPECIAL Ticker:01138 Security ID:Y1503Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Downward Adjustment to the Conversion Price of Convertible Bonds Management For For 2 Approve Corporate Guarantees Management For For 3 Approve Owner's Guarantees Management For For 4 Approve CSD HK Guarantee Management For For CHINA SHIPPING DEVELOPMENT CO., LTD. Meeting Date:OCT 16, 2014 Record Date:SEP 15, 2014 Meeting Type:SPECIAL Ticker:01138 Security ID:Y1503Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Wang Guoliang as Director and Approve the Terms of His Appointment, Including His Remuneration Management For For 2 Approve Equity Transfer Agreement Management For For CHINA SHIPPING DEVELOPMENT CO., LTD. Meeting Date:JUN 18, 2015 Record Date:MAY 18, 2015 Meeting Type:ANNUAL Ticker:01138 Security ID:Y1503Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept 2014 Audited Financial Statements Management For For 2 Accept 2014 Report of Board of Directors Management For For 3 Accept 2014 Report of Supervisory Committee Management For For 4 Approve 2014 Duty Performance Report of the Independent Non-executive Directors Management For For 5 Approve 2014 Annual Report of the Company Management For For 6 Approve Final Dividend Management For For 7 Approve Remuneration of Directors and Supervisors Management For For 8A Approve Baker Tilly China Certified Public Accountants as Domestic Auditor and Authorize Board to Fix Their Remuneration Management For For 8B Approve Baker Tilly Hong Kong Limited Certified Public Accountants as International Auditor and Authorize Board to Fix Their Remuneration Management For For 8C Approve Baker Tilly China as Internal Control Auditor and Authorize Board to Fix Their Remuneration Management For For 9.1 Elect Xu Lirong as Director Management For For 9.2 Elect Zhang Guofa as Director Management For For 9.3 Elect Su Min as Director Management For For 9.4 Elect Huang Xiaowen as Director Management For For 9.5 Elect Ding Nong as Director Management For For 9.6 Elect Yu Zenggang as Director Management For For 9.7 Elect Han Jun as Director Management For For 9.8 Elect Qiu Guoxuan as Director Management For For 10.1 Elect Wang Wusheng as Director Management For For 10.2 Elect Ruan Yongping as Director Management For For 10.3 Elect Ip Sing Chi as Director Management For For 10.4 Elect Rui Meng as Director Management For For 11.1 Elect Xu Wenrong as Supervisor Management For For 11.2 Elect Chen Jihong as Supervisor Management For For CHINA UNICOM (HONG KONG) LTD Meeting Date:MAY 08, 2015 Record Date:MAY 05, 2015 Meeting Type:ANNUAL Ticker:00762 Security ID:Y1519S111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect Chang Xiaobing as Director Management For For 3a2 Elect Zhang Junan as Director Management For For 3a3 Elect Cesareo Alierta Izuel as Director Management For Against 3a4 Elect Chung Shui Ming Timpson as Director Management For Against 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Adopt New Articles of Association Management For For CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:MAR 25, 2015 Record Date:MAR 17, 2015 Meeting Type:SPECIAL Ticker:000625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Equity Participation in Chongqing Auto Finance Co., Ltd. Management For For 2.1 Elect Zhang Dongjun as Non-Independent Director Shareholder None For 2.2 Elect Zhou Zhiping as Non-Independent Director Shareholder None For CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:MAY 08, 2015 Record Date:MAY 01, 2015 Meeting Type:ANNUAL Ticker:000625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Board of Supervisors Management For For 3 Approve 2014 Annual Report and Summary Management For For 4 Approve 2014 Financial Statements Management For For 5 Approve 2014 Profit Distribution Management For For 6 Approve 2015 Daily Related-party Transactions Management For For 7 Approve 2015 Investment Plan Management For For 8 Approve 2015 Financing Plan Management For For 9 Approve Authorization to Carry Out Low-Risk Financial Products Investment Management For For 10 Approve Financial Services Agreement with China South Industries Group Finance Co., Ltd. Management For Against 11 Approve Signing of Daily Related Party Transaction Framework Agreement, Property Leasing Framework Agreement and Comprehensive Service Agreement Management For For 12 Approve to Carry Out Trade Financing Through Zhonghui Futong Investment Co., Ltd. Management For For CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:MAY 26, 2015 Record Date:MAY 21, 2015 Meeting Type:SPECIAL Ticker:000625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Company's Eligibility for Private Placement of New Shares Management For For 2 Approve Private Placement of New Shares Management For For 2.1 Approve Share Type and Par Value Management For For 2.2 Approve Issue Manner and Issue Time Management For For 2.3 Approve Issue Price and Pricing Basis Management For For 2.4 Approve Issue Size Management For For 2.5 Approve Target Subscribers and Subscription Method Management For For 2.6 Approve Report on the Deposit and Usage of Raised Funds Management For For 2.7 Approve Distribution Arrangement of Accumulated Profits Management For For 2.8 Approve Lock-up Period Management For For 2.9 Approve Listing Exchange Management For For 2.10 Approve Contractual Obligations and Liability for Shares Subscription Management For For 2.11 Approve Resolution Validity Period Management For For 3 Approve Plan on Private Placement of New Shares Management For For 4 Approve Feasibility Analysis Report on the Intended Usage of Raised Funds Management For For 5 Approve Signing of Conditional Shares Subscription Agreement in Connection to the Private Placement with China Chang'an Automobile Group Co., Ltd and Other 9 Special Investors Management For For 6 Approve Related Party Transactions in Connection to Private Placement Management For For 7 Approve Report on the Usage of Previously Raised Funds Management For For 8 Approve Authorization of Board to Handle All Matters Related to Private Placement Management For For 9 Amend Management System on the Usage of Raised Funds Management For For 10 Approve Amendments to Articles of Association Management For For 11 Amend Rules and Procedures Regarding General Meetings of Shareholders Management For For 12 Approve Shareholder Return Plan in the Next Three Years (2015-2017) Management For For CK HUTCHISON HOLDINGS LIMITED Meeting Date:APR 20, 2015 Record Date:APR 14, 2015 Meeting Type:SPECIAL Ticker:00001 Security ID:G21765105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For CK HUTCHISON HOLDINGS LIMITED Meeting Date:JUN 23, 2015 Record Date:JUN 17, 2015 Meeting Type:ANNUAL Ticker:00001 Security ID:G21765105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Li Ka-shing as Director Management For For 2b Elect Fok Kin Ning, Canning as Director Management For For 2c Elect Chow Woo Mo Fong, Susan as Director Management For Against 2d Elect Frank John Sixt as Director Management For Against 2e Elect Ip Tak Chuen, Edmond as Director Management For Against 2f Elect Kam Hing Lam as Director Management For Against 2g Elect Lai Kai Ming, Dominic as Director Management For Against 2h Elect Chow Kun Chee, Roland as Director Management For Against 2i Elect Lee Yeh Kwong, Charles as Director Management For Against 2j Elect Leung Siu Hon as Director Management For Against 2k Elect George Colin Magnus as Director Management For Against 2l Elect Cheng Hoi Chuen, Vincent as Director Management For Against 2m Elect Michael David Kadoorie as Director Management For For 2n Elect Kwok Tun-li, Stanley as Director Management For For 2o Elect Lee Wai Mun, Rose as Director Management For Against 2p Elect William Shurniak as Director Management For For 2q Elect Wong Chung Hin as Director Management For For 2r Elect Wong Yick-ming, Rosanna as Director Management For For 3 Approve PricewaterhouseCoopers, Certified Public Accountants as Auditor and Authorize Board to Fix Their Remuneration Management For For 4 Approve Remuneration of Directors Management For For 5.1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5.2 Authorize Repurchase of Issued Share Capital Management For For 5.3 Authorize Reissuance of Repurchased Shares Management For Against CNOOC LTD. Meeting Date:MAY 21, 2015 Record Date:MAY 15, 2015 Meeting Type:ANNUAL Ticker:00883 Security ID:Y1662W117 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Accept Financial Statements and Statutory Reports Management For For A2 Approve Final Dividend Management For For A3 Elect Wu Guangqi as Director Management For Against A4 Elect Yang Hua as Director Management For For A5 Elect Tse Hau Yin, Aloysius as Director Management For For A6 Authorize Board to Fix Remuneration of Directors Management For For A7 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For B1 Authorize Repurchase of Issued Share Capital Management For For B2 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against B3 Authorize Reissuance of Repurchased Shares Management For Against COSCO PACIFIC LIMITED Meeting Date:MAY 14, 2015 Record Date:MAY 11, 2015 Meeting Type:ANNUAL Ticker:01199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1a Elect Tang Runjiang as Director Management For Against 3.1b Elect Wong Tin Yau, Kelvin as Director Management For Against 3.1c Elect Adrian David Li Man Kiu as Director Management For Against 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against DAH CHONG HONG HOLDINGS LTD Meeting Date:MAY 04, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:01828 Security ID:Y19197105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Lau Sei Keung as Director Management For For 3b Elect Wai King Fai, Francis as Director Management For For 3c Elect Kwok Man Leung as Director Management For For 3d Elect Fei Yiping as Director Management For For 4 Approve KPMG as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Approve Remuneration of Directors Management For For DAIRY FARM INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 06, 2015 Record Date: Meeting Type:ANNUAL Ticker:D01 Security ID:G2624N153 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Declare Final Dividend Management For For 2 Re-elect Mark Greenberg as a Director Management For For 3 Re-elect Adam Keswick as a Director Management For For 4 Re-elect Henry Keswick as a Director Management For For 5 Re-elect Anthony Nightingale as a Director Management For For 6 Re-elect Percy Weatherall as a Director Management For For 7 Approve Remuneration of Directors Management For For 8 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities With or Without Preemptive Rights Management For For DONGFENG MOTOR GROUP COMPANY LTD Meeting Date:JAN 22, 2015 Record Date:DEC 22, 2014 Meeting Type:SPECIAL Ticker:00489 Security ID:Y21042109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Registration and Issue of Medium-term Notes Management For Against DONGFENG MOTOR GROUP COMPANY LTD Meeting Date:JUN 19, 2015 Record Date:MAY 19, 2015 Meeting Type:ANNUAL Ticker:00489 Security ID:Y21042109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Report of the International Auditors and Audited Financial Statements Management For For 4 Approve Profit Distribution Proposal and Authorize Board to Deal with All Issues in Relation to the Distribution of Final Dividend Management For For 5 Authorize Board to Deal with All Issues in Relation to Distribution of Interim Dividend Management For For 6 Approve PricewaterhouseCoopers Limited as International Auditors and PricewaterhouseCoopers Zhong Tian LLP as Domestic Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Authorize Board to Fix Remuneration of Directors and Supervisors Management For For 8 Approve Removal of Ren Yong as Supervisor Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Approve Removal of Xu Ping as Director Shareholder For For 11 Elect Zhu Yanfeng as Director Shareholder For For 12 Approve Resignation of Zhou Qiang as Director Management For For 13 Approve Resignation of Feng Guo as Supervisor Management For For ENN ENERGY HOLDINGS LTD. Meeting Date:MAY 29, 2015 Record Date:MAY 26, 2015 Meeting Type:ANNUAL Ticker:02688 Security ID:G3066L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect Cheung Yip Sang as Director Management For For 3a2 Elect Han Jishen as Director Management For For 3a3 Elect Wang Dongzhi as Director Management For For 3a4 Elect Lim Haw Kuang as Director Management For For 3a5 Elect Law Yee Kwan, Quinn as Director Management For For 3b Resolve Not to Fill Up Vacancy Resulting From the Retirement of Wang Guangtian as Directors Management For For 3c Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 6 Authorize Repurchase of Issued Share Capital Management For For GCL-POLY ENERGY HOLDINGS LTD. Meeting Date:OCT 15, 2014 Record Date: Meeting Type:SPECIAL Ticker:03800 Security ID:G3774X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Option Scheme of GCL New Energy Holdings Limited Management For Against 2 Elect Yeung Man Chung, Charles as Director Management For For GCL-POLY ENERGY HOLDINGS LTD. Meeting Date:JUN 05, 2015 Record Date: Meeting Type:ANNUAL Ticker:03800 Security ID:G3774X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Elect Zhu Yufeng as Director Management For Against 2.2 Elect Zhu Zhanjun as Director Management For Against 2.3 Elect Shu Hua as Director Management For Against 2.4 Elect Yip Tai Him as Director Management For For 2.5 Authorize Board to Fix Remuneration of Directors Management For For 3 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 4A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4B Authorize Repurchase of Issued Share Capital Management For For 4C Authorize Reissuance of Repurchased Shares Management For Against GREAT WALL MOTOR CO., LTD. Meeting Date:MAY 12, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:02333 Security ID:Y2882P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Audited Financial Report Management For For 2 Accept Report of the Board of Directors Management For For 3 Approve Profit Distribution Proposal Management For For 4 Approve Annual Report and Its Summary Report Management For For 5 Approve Report of the Independent Directors Management For For 6 Approve Report of the Supervisory Committee Management For For 7 Approve Strategies of the Company Management For For 8 Approve Deloitte Touche Tohmatsu Certified Public Accountant LLP as Auditors and to Fix Their Remuneration Management For For 9 Amend Articles of Association Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:SEP 19, 2014 Record Date:AUG 19, 2014 Meeting Type:SPECIAL Ticker:601238 Security ID:Y2931M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend the Administrative System of Proceeds of the Company Management For For 2 Approve Provision of Guarantee by Guangzhou Automobile Business Group Co., Ltd. to Bank Borrowings of Guangzhou United Exchange Park Business Investment Co., Ltd. Management For For 3 Approve the Compliance with Conditions for the Issuance of A Share Convertible Bonds by the Company Management For For 4.1 Approve Type of Bonds to be Issued in Respect to Issuance of A Share Convertible Bonds Management For For 4.2 Approve Issue Size in Respect to Issuance of A Share Convertible Bonds Management For For 4.3 Approve Term in Respect to Issuance of A Share Convertible Bonds Management For For 4.4 Approve Par Value and Issue Price in Respect to Issuance of A Share Convertible Bonds Management For For 4.5 Approve Interest Rate in Respect to Issuance of A Share Convertible Bonds Management For For 4.6 Approve Interest Payment in Respect to Issuance of A Share Convertible Bonds Management For For 4.7 Approve Conversion Period in Respect to Issuance of A Share Convertible Bonds Management For For 4.8 Approve Ascertaining of Conversion Price in Respect to Issuance of A Share Convertible Bonds Management For For 4.9 Approve Adjustments to Conversion Price and Calculation Formulae in Respect to Issuance of A Share Convertible Bonds Management For For 4.10 Approve Downward Adjustment to the Conversion Price in Respect to Issuance of A Share Convertible Bonds Management For For 4.11 Approve Conversion Method of Fractional Share in Respect to Issuance of A Share Convertible Bonds Management For For 4.12 Approve Terms of Redemption in Respect to Issuance of A Share Convertible Bonds Management For For 4.13 Approve Terms of Sale Back in Respect to Issuance of A Share Convertible Bonds Management For For 4.14 Approve Dividend Rights after Conversion in Respect to Issuance of A Share Convertible Bonds Management For For 4.15 Approve Method of Issuance and Target Subscribers in Respect to Issuance of A Share Convertible Bonds Management For For 4.16 Approve Subscription Arrangement for the Existing Shareholders in Respect to Issuance of A Share Convertible Bonds Management For For 4.17 Approve Matters Relating to CB Holders' Meetings in Respect to Issuance of A Share Convertible Bonds Management For For 4.18 Approve Use of Proceeds from the Issuance of the A Share Convertible Bonds Management For For 4.19 Approve Guarantee in Respect to Issuance of A Share Convertible Bonds Management For For 4.20 Approve Validity Period of the Resolution of the A Share Convertible Bonds and Timing of the Issuance Management For For 4.21 Authorize Board or Its Authorized Persons at the Shareholders' Meeting in Respect to Issuance of A Share Convertible Bonds Management For For 5 Approve Proposal on Feasibility of the Use of Proceeds of the Issuance of A Share Convertible Bonds towards Investment Projects of the Company Management For For 6 Approve Report on the Use of Proceeds from Previous Fund Raising Activities Management For For 7 Amend Articles of Association Management For For 8.1 Approve Basis and Scope for Confirming the Participants of the A Share Option Incentive Scheme Shareholder For For 8.2 Approve Source and Number of Subject Shares of the A Share Option Incentive Scheme Shareholder For For 8.3 Approve Exact Amount of Share Options Granted to Participants Under the A Share Option Incentive Scheme Shareholder For For 8.4 Approve Validity Period, Date of Grant, Vesting Period, Exercise Date and Lock-up Period Under the A Share Option Incentive Scheme Shareholder For For 8.5 Approve Exercise Price and Conditions of Exercise of the Share Options Under the A Share Option Incentive Scheme Shareholder For For 8.6 Approve Conditions of Grant and Conditions of Exercise of the Share Options Under the A Share Option Incentive Scheme Shareholder For For 8.7 Approve Adjustment Method and Procedures Relating to the Number of Share Options Under the A Share Option Incentive Scheme Shareholder For For 8.8 Approve Accounting Treatment and Impact on Business Performance of the A Share Option Incentive Scheme Shareholder For For 8.9 Approve Method for Implementation of the A Share Option Incentive Scheme Shareholder For For 8.10 Approve Rights and Liabilities of the Company and Participants Under the A Share Option Incentive Scheme Shareholder For For 8.11 Approve Principles Regarding Repurchase and Cancellation of Share Options Under the A Share Option Incentive Scheme Shareholder For For 8.12 Approve Adjustments Made in the Event of Special Changes in Relation to the Company and Participant Under the A Share Option Incentive Scheme Shareholder For For 8.13 Approve Amendments to and Termination of the A Share Option Incentive Scheme Shareholder For For 8.14 Approve Other Important Matters Under the A Share Option Incentive Scheme Shareholder For For 9 Approve Resolution in Relation to the Share Option Incentive Scheme Performance Appraisal Measures Shareholder For For 10 Approve Authorization of the Board to Deal with the Matters Relating to the Scheme Measures Shareholder For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:SEP 19, 2014 Record Date:AUG 19, 2014 Meeting Type:SPECIAL Ticker:601238 Security ID:Y2931M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Type of Bonds to be Issued in Respect to Issuance of A Share Convertible Bonds Management For For 1.2 Approve Issue Size in Respect to Issuance of A Share Convertible Bonds Management For For 1.3 Approve Term in Respect to Issuance of A Share Convertible Bonds Management For For 1.4 Approve Par Value and Issue Price in Respect to Issuance of A Share Convertible Bonds Management For For 1.5 Approve Interest Rate in Respect to Issuance of A Share Convertible Bonds Management For For 1.6 Approve Interest Payment in Respect to Issuance of A Share Convertible Bonds Management For For 1.7 Approve Conversion Period in Respect to Issuance of A Share Convertible Bonds Management For For 1.8 Approve Ascertaining of Conversion Price in Respect to Issuance of A Share Convertible Bonds Management For For 1.9 Approve Adjustments to Conversion Price and Calculation Formulae in Respect to Issuance of A Share Convertible Bonds Management For For 1.10 Approve Downward Adjustment to the Conversion Price in Respect to Issuance of A Share Convertible Bonds Management For For 1.11 Approve Conversion Method of Fractional Share in Respect to Issuance of A Share Convertible Bonds Management For For 1.12 Approve Terms of Redemption in Respect to Issuance of A Share Convertible Bonds Management For For 1.13 Approve Terms of Sale Back in Respect to Issuance of A Share Convertible Bonds Management For For 1.14 Approve Dividend Rights after Conversion in Respect to Issuance of A Share Convertible Bonds Management For For 1.15 Approve Method of Issuance and Target Subscribers in Respect to Issuance of A Share Convertible Bonds Management For For 1.16 Approve Subscription Arrangement for the Existing Shareholders in Respect to Issuance of A Share Convertible Bonds Management For For 1.17 Approve Matters Relating to CB Holders' Meetings Management For For 1.18 Approve Use of Proceeds from the Issuance of the A Share Convertible Bonds Management For For 1.19 Approve Guarantee in Respect to Issuance of A Share Convertible Bonds Management For For 1.20 Approve the Validity Period of the Resolution of the A Share Convertible Bonds and Timing of the Issuance Management For For 1.21 Authorize the Board or Its Authorized Persons at the Shareholders' Meeting in Respect to Issuance of A Share Convertible Bonds Management For For 2.1 Approve Basis and Scope for Confirming the Participants of the A Share Option Incentive Scheme Shareholder For For 2.2 Approve Source and Number of Subject Shares of the A Share Option Incentive Scheme Shareholder For For 2.3 Approve Exact Amount of Share Options Granted to Participants Under the A Share Option Incentive Scheme Shareholder For For 2.4 Approve Validity Period, Date of Grant, Vesting Period, Exercise Date and Lock-up Period Under the A Share Option Incentive Scheme Shareholder For For 2.5 Approve Exercise Price and Conditions of Exercise of the Share Options Under the A Share Option Incentive Scheme Shareholder For For 2.6 Approve Conditions of Grant and Conditions of Exercise of the Share Options Under the A Share Option Incentive Scheme Shareholder For For 2.7 Approve Adjustment Method and Procedures Relating to the Number of Share Options Under the A Share Option Incentive Scheme Shareholder For For 2.8 Approve Accounting Treatment and Impact on Business Performance of the A Share Option Incentive Scheme Shareholder For For 2.9 Approve Method for Implementation of the A Share Option Incentive Scheme Shareholder For For 2.10 Approve Rights and Liabilities of the Company and Participants Under the A Share Option Incentive Scheme Shareholder For For 2.11 Approve Principles Regarding Repurchase and Cancellation of Share Options Under the A Share Option Incentive Scheme Shareholder For For 2.12 Approve Adjustments Made in the Event of Special Changes in Relation to the Company and Participant Under the A Share Option Incentive Scheme Shareholder For For 2.13 Approve Amendments to and Termination of the A Share Option Incentive Scheme Shareholder For For 2.14 Approve Other Important Matters Under the A Share Option Incentive Scheme Shareholder For For 3 Approve Resolution in Relation to the Share Option Incentive Scheme Performance Appraisal Measures Shareholder For For 4 Approve Authorization of the Board to Deal with the Matters Relating to the Scheme Measures Shareholder For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:MAR 25, 2015 Record Date:FEB 17, 2015 Meeting Type:SPECIAL Ticker:601238 Security ID:Y2R318121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.01 Elect Yao Yiming as Director Management For For 1.02 Elect Feng Xingya as Director Management For For 1.03 Elect Chen Maoshan as Director Management For For 1.04 Elect Wu Song as Director Management For For 2 Approve Adjustment of Validity Period of the Issuance of A Share Convertible Bonds Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:MAR 25, 2015 Record Date:FEB 17, 2015 Meeting Type:SPECIAL Ticker:601238 Security ID:Y2R318121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Adjustment of Validity Period of the Issuance of A Share Convertible Bonds Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:JUN 25, 2015 Record Date:MAY 22, 2015 Meeting Type:ANNUAL Ticker:601238 Security ID:Y2R318121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Annual Report and Summary Management For For 2 Approve 2014 Work Report of the Board of Directors Management For For 3 Approve 2014 Work Report of the Supervisory Committee Management For For 4 Approve 2014 Financial Report Management For For 5 Approve 2014 Profit Distribution Plan Management For For 6 Approve Appointment of Auditors Management For For 7 Approve Appointment of Internal Control Auditors Management For For 8 Approve Dividend Distribution Plan for 2015-2017 Management For For 9a Elect Zhang Fangyou as Director Management For For 9b Elect Zeng Qinghong as Director Management For For 9c Elect Yuan Zhongrong as Director Management For For 9d Elect Yao Yiming as Director Management For For 9e Elect Feng Xingya as Director Management For For 9f Elect Lu Sa as Director Management For For 9g Elect Chen Maoshan as Director Management For For 9h Elect Wu Song as Director Management For For 9i Elect Li Pingyi as Director Management For For 9j Elect Ding Hongxiang as Director Management For For 9k Elect Fu Yuwu as Director Management For For 9l Elect Lan Hailin as Director Management For For 9m Elect Li Fangjin as Director Management For Against 9n Elect Leung Lincheong as Director Management For Against 9o Elect Wang Susheng as Director Management For Against 10a Elect Gao Fusheng as Supervisor Management For For 10b Elect Wu Chunlin as Supervisor Management For For 10c Elect Su Zhanpeng as Supervisor Management For For 11 Amend Articles of Association Management For For HOPEWELL HOLDINGS LTD. Meeting Date:OCT 21, 2014 Record Date:OCT 14, 2014 Meeting Type:ANNUAL Ticker:00054 Security ID:Y37129163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Cash Dividend Management For For 3 Approve Special Final Dividend Management For For 4a.1 Elect Josiah Chin Lai Kwok as Director Management For Against 4a.2 Elect Guy Man Guy Wu as Director Management For Against 4a.3 Elect Lady Wu Ivy Sau Ping Kwok as Director Management For Against 4a.4 Elect Linda Lai Chuen Loke as Director Management For For 4a.5 Elect Sunny Tan as Director Management For For 4b Approve Directors' Fees Management For For 5 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 6a Authorize Repurchase of Issued Share Capital Management For For 6b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6c Authorize Reissuance of Repurchased Shares Management For Against 6d Approve Grant of Options Under the Share Option Scheme Management For Against 7 Adopt New Articles of Association Management For Against HUANENG RENEWABLES CORPORATION LTD. Meeting Date:JUN 25, 2015 Record Date:MAY 22, 2015 Meeting Type:ANNUAL Ticker:00958 Security ID:Y3739S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Supervisory Committee Management For For 3 Approve 2014 Audited Financial Statements Management For For 4 Approve 2014 Profit Distribution Plan Management For For 5 Approve KPMG as International Auditors and KPMG Huazhen (SGP) as Domestic Auditors Management For For 6a Elect Wang Kui as Director Management For For 6b Elect He Yan as Director Management For For 7 Approve Issuance of Debt Financing Instruments Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Amend Articles of Association Management For For HUAXIN CEMENT CO., LTD. Meeting Date:SEP 25, 2014 Record Date:SEP 19, 2014 Meeting Type:SPECIAL Ticker:600801 Security ID:Y37469114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to the Assessment Indicators of Company's Performance Incentive Scheme Management For For 2 Amend Article IV of the Rules and Procedures Regarding Meetings of Board of Directors Management For For 3 Approve Adjustments to Guarantee Provision for Tajikistan Khujand Project Management For For 4 Elect Independent Director Liu Yan Management For For 5 Elect Independent Director Simon Mackinnon Management For For HUAXIN CEMENT CO., LTD. Meeting Date:DEC 04, 2014 Record Date:DEC 01, 2014 Meeting Type:SPECIAL Ticker:600801 Security ID:Y37469114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Change of Usage of Raised Funds Management For For 2 Approve Register and Issuance of Short-term Financing Bills Management For For 3 Approve Purchase of Liability Insurance for Directors, Supervisors and Senior Management Members Management For For 4 Approve Adjustment of Allowance of Independent Directors and Non-Executive Chairman Management For For HUAXIN CEMENT CO., LTD. Meeting Date:APR 23, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:600801 Security ID:Y37469114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Board of Supervisors Management For For 3 Approve 2014 Financial Statements and 2015 Financial Budget Report Management For For 4 Approve 2014 Profit Distribution Management For For 5 Approve Re-appointment of Auditor Management For For 6.01 Elect Xu Yongmo as Non-Independent Director Management For For 6.02 Elect Ian Thackwray as Non-Independent Director Management For For 6.03 Elect Li Yeqing as Non-Independent Director Management For For 6.04 Elect Liu Fengshan as Non-Independent Director Management For For 6.05 Elect Thomas Aebischer as Non-Independent Director Management For For 6.06 Elect Ian Riley as Non-Independent Director Management For For 7.01 Elect Liu Yan as Independent Director Management For For 7.02 Elect Simon Mackinnon as Independent Director Management For For 7.03 Elect Wang Liyan as Independent Director Management For For 8.01 Elect Peng Qingyu as Supervisor Shareholder None For 8.02 Elect Fu Guohua as Supervisor Shareholder None For 8.03 Elect Yu Yousheng as Supervisor Shareholder None For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:SEP 19, 2014 Record Date:AUG 19, 2014 Meeting Type:SPECIAL Ticker:01398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 2.1 Approve Type of Preference Shares to be Issued in Respect to Issuance of Offshore Preference Shares Management For For 2.2 Approve Issue Size in Respect to Issuance of Offshore Preference Shares Management For For 2.3 Approve Method of Issuance in Respect to Issuance of Offshore Preference Shares Management For For 2.4 Approve Par Value and Issue Price in Respect to Issuance of Offshore Preference Shares Management For For 2.5 Approve Maturity in Respect to Issuance of Offshore Preference Shares Management For For 2.6 Approve Target Investors in Respect to Issuance of Offshore Preference Shares Management For For 2.7 Approve Lock-up Period in Respect to Issuance of Offshore Preference Shares Management For For 2.8 Approve Terms of Distribution of Dividends in Respect to Issuance of Offshore Preference Shares Management For For 2.9 Approve Terms of Mandatory Conversion in Respect to Issuance of Offshore Preference Shares Management For For 2.10 Approve Terms of Conditional Redemption in Respect to Issuance of Offshore Preference Shares Management For For 2.11 Approve Restrictions on Voting Rights in Respect to Issuance of Offshore Preference Shares Management For For 2.12 Approve Restoration of Voting Rights in Respect to Issuance of Offshore Preference Shares Management For For 2.13 Approve Order of Distribution of Residual Assets and Basis for Liquidation in Respect to Issuance of Offshore Preference Shares Management For For 2.14 Approve Rating in Respect to Issuance of Offshore Preference Shares Management For For 2.15 Approve Security in Respect to Issuance of Offshore Preference Shares Management For For 2.16 Approve Use of Proceeds from the Issuance of the Offshore Preference Shares Management For For 2.17 Approve Transfer in Respect to Issuance of Offshore Preference Shares Management For For 2.18 Approve Relationship between Offshore and Domestic Issuance in Respect to Issuance of Offshore Preference Shares Management For For 2.19 Approve Validity Period of the Resolution in Respect to Issuance of the Offshore Preference Shares Management For For 2.20 Approve Application and Approval Procedures to be Completed for the Issuance of the Offshore Preference Shares Management For For 2.21 Approve Matters Relating to Authorisation in Respect to Issuance of Offshore Preference Shares Management For For 3.1 Approve Type of Preference Shares to be Issued in Respect to Issuance of Domestic Preference Shares Management For For 3.2 Approve Number of Preference Shares to be Issued and Issue Size in Respect to Issuance of Domestic Preference Shares Management For For 3.3 Approve Method of Issuance n Respect to Issuance of Domestic Preference Shares Management For For 3.4 Approve Par Vaue and Issue Price in Respect to Issuance of Domestic Preference Shares Management For For 3.5 Approve Maturity in Respect to Issuance of Domestic Preference Shares Management For For 3.6 Approve Target Investors in Respect to Issuance of Domestic Preference Shares Management For For 3.7 Approve Lock-up Period in Respect to Issuance of Domestic Preference Shares Management For For 3.8 Approve Terms of Distribution of Dividends in Respect to Issuance of Domestic Preference Shares Management For For 3.9 Approve Terms of Mandatory Conversion in Respect to Issuance of Domestic Preference Shares Management For For 3.10 Approve Terms of Conditional Redemption in Respect to Issuance of Domestic Preference Shares Management For For 3.11 Approve Restrictions on Voting Rights in Respect to Issuance of Domestic Preference Shares Management For For 3.12 Approve Restoration of Voting Rights in Respect to Issuance of Domestic Preference Shares Management For For 3.13 Approve Order of Distribution of Residual Assets and Basis for Liquidation in Respect to Issuance of Domestic Preference Shares Management For For 3.14 Approve Rating in Respect to Issuance of Domestic Preference Shares Management For For 3.15 Approve Security in Respect to Issuance of Domestic Preference Shares Management For For 3.16 Approve Use of Proceeds from the Issuance of the Domestic Preference Shares Management For For 3.17 Approve Transfer in Respect to Issuance of Domestic Preference Shares Management For For 3.18 Approve Relationship Between Domestic and Offshore Issuance in Respect to Issuance of Domestic Preference Shares Management For For 3.19 Approve Validity Period of the Resolution in Respect to Issuance of Domestic Preference Shares Management For For 3.20 Approve Application and Approval Procedures to be Completed for the Issuance of Domestic Preference Shares Management For For 3.21 Approve Matters Relating to Authorisation in Respect to Issuance of Domestic Preference Shares Management For For 4 Amend Articles of Association Management For For 5 Approve Capital Planning for 2015 to 2017 Management For For 6 Approve Impact on Main Financial Indicators from Dilution of Current Returns and the Remedial Measures to be Adopted by the Company Management For For 7 Approve Formulation of Shareholder Return Plan for 2014 to 2016 Management For For 8 Approve Payment of Remuneration to Directors and Supervisors for 2013 Management For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:JAN 23, 2015 Record Date:DEC 23, 2014 Meeting Type:SPECIAL Ticker:01398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Jiang Jianqing as Director Management For For 2 Elect Anthony Francis Neoh as Director Management For For 3 Elect Wang Xiaoya as Director Management For For 4 Elect Ge Rongrong as Director Management For For 5 Elect Zheng Fuqing as Director Management For For 6 Elect Fei Zhoulin as Director Management For For 7 Elect Cheng Fengchao as Director Management For For 8 Elect Wang Chixi as Supervisor Management For For 9 Approve Adjustment to the Valid Period of the Issue of Eligible Tier-2 Capital Instruments Management For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:JUN 19, 2015 Record Date:MAY 19, 2015 Meeting Type:ANNUAL Ticker:01398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Work Report of the Board of Directors Management For For 2 Approve 2014 Work Report of the Board of Supervisors Management For For 3 Elect Qian Wenhui as Supervisor Management For For 4 Approve 2014 Audited Accounts Management For For 5 Approve 2014 Profit Distribution Plan Management For For 6 Approve 2015 Fixed Asset Investment Budget Management For For 7 Approve Auditors for 2015 Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Elect Wang Xiquan as Director Management For For 10 Elect Or Ching Fai as Director Management For For INTEGRATED WASTE SOLUTIONS GROUP HOLDINGS LTD. Meeting Date:SEP 05, 2014 Record Date:AUG 29, 2014 Meeting Type:ANNUAL Ticker:00923 Security ID:G4812S101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For Against 2 Elect Suen Wing Yip as Director Management For For 3 Elect To Chun Wai as Director Management For For 4 Elect Tsang On Yip, Patrick as Director Management For For 5 Elect Chow Shiu Wing, Joseph as Director Management For For 6 Elect Wong Man Chung, Francis as Director Management For Against 7 Authorize Board to Fix Directors' Remuneration Management For For 8 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Authorize Share Repurchase Program Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 11 Authorize Reissuance of Repurchased Shares Management For Against INTEGRATED WASTE SOLUTIONS GROUP HOLDINGS LTD. Meeting Date:SEP 05, 2014 Record Date:AUG 29, 2014 Meeting Type:SPECIAL Ticker:00923 Security ID:G4812S101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Open Offer, Underwriting Agreement, the CTF Undertaking and Related Transactions Management For For 2 Approve Whitewash Waiver Management For For JIANGLING MOTORS CORP. LTD Meeting Date:MAR 03, 2015 Record Date:FEB 26, 2015 Meeting Type:SPECIAL Ticker:000550 Security ID:Y4442C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve N330 Project Management For For 2 Approve Up-front Costs of J20 Heavy Truck Project Management For For 3 Approve Daily Related-party Transaction Framework with Ford Motor Company Management For For 4 Approve Daily Related-party Transaction Framework with Jiangling Motors Group Interior Trim Factory Management For For 5 Approve Daily Related-party Transaction Framework with Jiangling Import & Export Co., Ltd. Management For For 6 Approve Daily Related-party Transaction Framework with Jiangling Motors Group Finance Co., Ltd. Management For Against 7 Approve Daily Related-party Transaction Framework with Jiangxi Jiangling Lear Interior Systems Co., Ltd. Management For For 8 Approve Daily Related-party Transaction Framework with GETRAG (Jiangxi) Transmission Co., Ltd. Management For For 9 Approve Daily Related-party Transaction Framework with Jiangxi Jiangling Chassis Co., Ltd. Management For For 10 Approve Daily Related-party Transaction Framework with Jiangling Motor Company Specialty Vehicle Co., Ltd., Jiangxi Management For For 11 Approve Daily Related-party Transaction Framework with Nanchang Baojiang Steel Processing Distribution Co., Ltd. Management For For 12 Approve Amendments to Articles of Association Management For For 13 Amend Rules and Procedures Regarding General Meetings of Shareholders Management For For JIANGLING MOTORS CORP. LTD Meeting Date:JUN 25, 2015 Record Date:JUN 19, 2015 Meeting Type:ANNUAL Ticker:000550 Security ID:Y4442C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Board of Supervisors Management For For 3 Approve 2014 Financial Statements Management For For 4 Approve 2014 Profit Distribution Management For For 5 Approve Re-appointment of PricewaterhouseCoopers Certified Public Accountants as 2016-2018 External Auditor and Payment of Remuneration Amounting to CNY 1.9 Million per Year Management For For 6 Approve Re-appointment of PricewaterhouseCoopers Certified Public Accountants as 2016-2018 Internal Control Auditor and Payment of Remuneration Amounting to CNY 0.55 Million per Year Management For For JIANGXI COPPER COMPANY LTD. Meeting Date:JAN 12, 2015 Record Date:DEC 12, 2014 Meeting Type:SPECIAL Ticker:00358 Security ID:Y4446C100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Supply and Services Agreement One and Relevant Annual Caps Management For For 2 Approve Consolidated Supply and Services Agreement Two and Relevant Annual Caps Management For For 3 Approve Land Leasing Agreement and Approve Annual Caps Management For For 4 Approve Resignation of Gao Dezhu as Director Management For For 5 Elect Tu Shutian as Director Management For For JIANGXI COPPER COMPANY LTD. Meeting Date:JUN 09, 2015 Record Date:MAY 08, 2015 Meeting Type:ANNUAL Ticker:00358 Security ID:Y4446C100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of Board of Directors Management For For 2 Accept Report of Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Plan of Incentive Award Fund Reserve for Senior Management for the Year 2014 Management For For 6.1 Elect Li Baomin as Director Management For For 6.2 Elect Long Ziping as Director Management For For 6.3 Elect Gan Chengjiu as Director Management For For 6.4 Elect Liu Fangyun as Director Management For For 6.5 Elect Gao Jianmin as Director Management For For 6.6 Elect Liang Qing as Director Management For For 6.7 Elect Shi Jialiang as Director Management For For 6.8 Elect Qiu Guanzhou as Director Management For Against 6.9 Elect Deng Hui as Director Management For Against 6.10 Elect Zhang Weidong as Director Management For Against 6.11 Elect Tu Shutian as Director Management For Against 7 Authorize Board to Enter into Service Contract and Appointment Letter with Each of Newly Elected Executive Directors and Independent Non-Executive Directors Respectively Management For For 8.1 Elect Hu Qingwen as Supervisor Management For For 8.2 Elect Wu Jinxing as Supervisor Management For For 8.3 Elect Wan Sujuan as Supervisor Management For For 8.4 Elect Lin Jinliang as Supervisor Management For For 8.5 Elect Xie Ming as Supervisor Management For For 9 Authorize Board to Enter into Service Contract and Appointment Letter with Each of Newly Elected Supervisors Management For For 10.1 Approve Remuneration of Internal Executive Directors Management For For 10.2 Approve Remuneration of External Executive Directors Management For For 10.3 Approve Remuneration of Independent Non-Executive Directors Management For For 10.4 Approve Remuneration of Internal Supervisors Management For For 11 Approve Deloitte Touche Tohmatsu Certified Public Accountants LLP (Special General Partnership) and Deloitte Touche Tohmatsu as Domestic and Overseas Auditors, Respectively and Authorize Board to Fix Their Remuneration Management For For 12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 13 Adopt Dividend Distribution Policy and Return Plan for Shareholders in 2015-2017 Management For For NINE DRAGONS PAPER (HOLDINGS) LTD. Meeting Date:DEC 15, 2014 Record Date:DEC 10, 2014 Meeting Type:ANNUAL Ticker:02689 Security ID:G65318100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect Zhang Cheng Fei as Director Management For Against 3a2 Elect Tam Wai Chu, Maria as Director Management For Against 3a3 Elect Cheng Chi Pang as Director Management For For 3a4 Elect Wang Hong Bo as Director Management For For 3b Approve Remuneration of Directors Management For For 4 Appoint PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against PETROCHINA COMPANY LIMITED Meeting Date:OCT 29, 2014 Record Date:SEP 26, 2014 Meeting Type:SPECIAL Ticker:00857 Security ID:Y6883Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Comprehensive Agreement and the Proposed Annual Caps in Respect of the Non-Exempt Continuing Connected Transactions Management For For 2 Elect Zhang Biyi as Director Management For For 3 Elect Jiang Lifu as Supervisor Management For For PETROCHINA COMPANY LIMITED Meeting Date:JUN 23, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL Ticker:00857 Security ID:Y6883Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Supervisory Committee Management For For 3 Approve 2014 Audited Financial Statements Management For For 4 Approve Final Dividend Management For For 5 Authorize Board to Determine the Distribution of Interim Dividends for the Year 2015 Management For For 6 Approve KPMG Huazhen and KPMG as Domestic and International Auditors, Respectively, for the Year 2015 and Authorize Board to Fix Their Remuneration Management For For 7.1 Elect Zhao Zhengzhang as Director Management For For 7.2 Elect Wang Yilin as Director and Authorize Board to Fix His Remuneration Shareholder For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 9 Approve Issuance of Debt Financing Instruments Management For For POLY CULTURE GROUP CORPORATION LTD. Meeting Date:JUN 25, 2015 Record Date:MAY 22, 2015 Meeting Type:ANNUAL Ticker:03636 Security ID:Y6S9B3102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Annual Report Management For For 2 Approve 2014 Report of the Board of Directors Management For For 3 Approve 2014 Report of the Board of Supervisors Management For For 4 Approve 2014 Financial Report Management For For 5 Approve 2014 Dividend Distribution Plan Management For For 6 Approve Financial Budget for 2015 Management For For 7 Approve Financing Loans for 2015 Management For For 8 Approve Provision of Guarantees for Subsidiaries Management For Against 9 Approve BDO China Shu Lun Pan Certified Public Accountants LLP as PRC Auditor and KPMG as International Auditor and Authorize Board to Fix Their Remuneration Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against PRESIDENT CHAIN STORE CORP. Meeting Date:JUN 18, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:2912 Security ID:Y7082T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Financial Statements Management For For 2 Approve Plan on 2014 Profit Distribution Management For For 3 Amend Rules and Procedures for Election of Directors Management For For 4.1 Elect Wang, Wen-Yeu, with ID No. A103389XXX, as Independent Director Management For For 4.2 Elect Chen, M.David, with ID No. F101967XXX, as Independent Director Management For For 4.3 Elect Shu, Pei-Gi, with ID No. A121808XXX, as Independent Director Management For For 4.4 Elect Lo, Chih-Hsien, a Representative of Uni-President Enterprises Corporation, with Shareholder No. 1, as Non-independent Director Management For For 4.5 Elect Kao, Hsiu-Ling, a Representative of Gao Quan Investment Co., Ltd., with Shareholder No. 2303, as Non-independent Director Management For For 4.6 Elect Su, Tsung-Ming, a Representative of Uni-President Enterprises Corporation, with Shareholder No. 1, as Non-independent Director Management For For 4.7 Elect Yang, Wen-Lung, a Representative of Uni-President Enterprises Corporation, with Shareholder No. 1, as Non-independent Director Management For For 4.8 Elect Chen, Jui-Tang, a Representative of Uni-President Enterprises Corporation, with Shareholder No. 1, as Non-independent Director Management For For 4.9 Elect Lu, Long-Hong, a Representative of Uni-President Enterprises Corporation, with Shareholder No. 1, as Non-independent Director Management For For 4.10 Elect Huang, Jui-Tien, a Representative of Uni-President Enterprises Corporation, with Shareholder No. 1, as Non-independent Director Management For For 4.11 Elect Hwang, Jau-Kai, a Representative of Uni-President Enterprises Corporation, with Shareholder No. 1, as Non-independent Director Management For For 4.12 Elect Wu, Tsung-Pin, a Representative of Uni-President Enterprises Corporation, with Shareholder No. 1, as Non-independent Director Management For For 4.13 Elect Wu, Wen-Chi, a Representative of Uni-President Enterprises Corporation, with Shareholder No. 1, as Non-independent Director Management For For 5 Approve Release of Restrictions of Competitive Activities of Directors Management For For SHANGHAI INDUSTRIAL HOLDINGS LTD Meeting Date:MAY 28, 2015 Record Date:MAY 26, 2015 Meeting Type:ANNUAL Ticker:00363 Security ID:Y7683K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Xu Bo as Director Management For For 3b Elect Lo Ka Shui as Director Management For Against 3c Elect Woo Chia-Wei as Director Management For For 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SHANGHAI INDUSTRIAL HOLDINGS LTD Meeting Date:JUN 15, 2015 Record Date:JUN 11, 2015 Meeting Type:SPECIAL Ticker:00363 Security ID:Y7683K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Shanghai Investment Equity Interest Transfer Agreement and Related Transactions Management For For SHANGHAI PHARMACEUTICALS HOLDING CO., LTD. Meeting Date:DEC 16, 2014 Record Date:DEC 09, 2014 Meeting Type:SPECIAL Ticker:601607 Security ID:Y7685S108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect HE Chuan as Supervisor Management For For SHANGHAI PHARMACEUTICALS HOLDING CO., LTD. Meeting Date:MAY 29, 2015 Record Date:MAY 20, 2015 Meeting Type:ANNUAL Ticker:601607 Security ID:Y7685S108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept 2014 Report of the Board of Directors Management For For 2 Accept 2014 Report of the Board of Supervisors Management For For 3 Accept 2014 Final Accounts Report Management For For 4 Approve Financial Budget for 2015 Management For For 5 Approve 2014 Profit Distribution Plan Management For For 6 Approve Proposal Regarding Payment of Auditor's Fees for 2014 Management For For 7 Approve Auditors Management For For 8 Approve Proposal Regarding External Guarantees for 2015 Management For For 9 Approve Renewal of Financial Service Agreement and Connected Transactions Management For Against 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 11 Approve Issuance of Debt Financing Products Management For For 12 Approve Satisfaction of Conditions for Issuing Corporate Bonds Management For For 13 Approve Issuance of Corporate Bonds Management For For 13.1 Approve Face Amount of Bonds to be Issued and Scale of Issuance Under the Issuance of Corporate Bonds Management For For 13.2 Approve Issuing Price of Bonds and the Way to Determine Interest Rate Under the Issuance of Corporate Bonds Management For For 13.3 Approve Term of Bonds Under the Issuance of Corporate Bonds Management For For 13.4 Approve Way of Principal and Interest Repayment Under the Issuance of Corporate Bonds Management For For 13.5 Approve Way and Target of Issuance Under the Issuance of Corporate Bonds Management For For 13.6 Approve Use of Proceeds from the Issuance of Corporate Bonds Management For For 13.7 Approve Arrangement of Placement to Shareholders of the Company Under the Issuance of Corporate Bonds Management For For 13.8 Approve Guarantees Under the Issuance of Corporate Bonds Management For For 13.9 Approve Put Provision Under the Issuance of Corporate Bonds Management For For 13.10 Approve Credit Standing of the Company and Measures to Guarantee Repayment Under the Issuance of Corporate Bonds Management For For 13.11 Approve Way of Underwriting Under the Issuance of Corporate Bonds Management For For 13.12 Approve Listing Arrangements Under the Issuance of Corporate Bonds Management For For 13.13 Approve Period of Validity of the Resolution Under the Issuance of Corporate Bonds Management For For 13.14 Authorized Board to Deal with All Matters in Relation to the Issuance of Corporate Bonds Management For For SHENGUAN HOLDINGS (GROUP) LTD. Meeting Date:OCT 06, 2014 Record Date:SEP 30, 2014 Meeting Type:SPECIAL Ticker:00829 Security ID:G8116M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association Management For For 2a Approve Interim and Special Dividend Management For For 2b Authorization of the Board to Handle Matters Regarding Interim Dividends and Special Dividends Management For For SICHUAN EXPRESSWAY COMPANY LTD. Meeting Date:FEB 05, 2015 Record Date:DEC 24, 2014 Meeting Type:SPECIAL Ticker:00107 Security ID:Y79325109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Construction Framework Agreement A and Proposed Annual Cap Management For For 2 Approve Construction Framework Agreement B and Proposed Annual Cap Management For For 3 Approve Purchase Framework Agreement and Proposed Annual Cap Management For For 4 Approve and Confirm the Company Fulfilling Requirements Under the Relevant Policies, Laws and Regulations in Relation to the Issue of Corporate Bonds Management For For 5.1 Approve Principal in Relation to the Corporate Bond Issuance Management For For 5.2 Approve Term in Relation to the Corporate Bond Issuance Management For For 5.3 Approve Bond Rate in Relation to the Corporate Bond Issuance Management For For 5.4 Approve Method of Issue in Relation to the Corporate Bond Issuance Management For For 5.5 Approve Target Investors in Relation to the Corporate Bond Issuance Management For For 5.6 Approve Placing Arrangement with Shareholders of the Company in Relation to the Corporate Bond Issuance Management For For 5.7 Approve Security in Relation to the Corporate Bond Issuance Management For For 5.8 Approve Use of Proceeds in Relation to the Corporate Bond Issuance Management For For 5.9 Approve Listing of the Corporate Bonds in Relation to the Corporate Bond Issuance Management For For 5.10 Approve Shareholders' Authorization in Relation to the Corporate Bond Issuance Management For For 5.11 Approve Protection Measures on Repayment in Relation to the Corporate Bond Issuance Management For For 5.12 Approve Effective Period of the Resolutions in Relation to the Corporate Bond Issuance Management For For SICHUAN EXPRESSWAY COMPANY LTD. Meeting Date:MAY 29, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:00107 Security ID:Y79325109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Profit Appropriation Plan and Dividend Distribution Plan Management For For 2 Approve 2014 Financial Budget Implementation Report Management For For 3 Accept 2014 Work Report of Board of Directors Management For For 4 Accept 2014 Work Report of Supervisory Committee Management For For 5 Accept 2014 Duty Performance Report of Independent Non-Executive Directors Management For For 6 Accept 2014 Audited Financial Report Management For For 7 Approve 2015 Financial Budget Proposal Management For For 8 Approve Ernst & Young Certified Public Accountants as International Auditor and Authorize Board to Fix Their Remuneration Management For For 9 Approve Shinewing Certified Public Accountants (Special General Partnership) as PRC Auditor and Authorize Board to Fix Their Remuneration Management For For SIMPLO TECHNOLOGY CO., LTD. Meeting Date:JUN 15, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:6121 Security ID:Y7987E104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2014 Profit Distribution Management For For SINOTRANS SHIPPING LTD Meeting Date:FEB 10, 2015 Record Date:FEB 06, 2015 Meeting Type:SPECIAL Ticker:00368 Security ID:Y8014Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale and Purchase Agreement and Related Transactions Management For For SINOTRANS SHIPPING LTD Meeting Date:MAY 19, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL Ticker:00368 Security ID:Y8014Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect Li Hua as Director Management For For 3a2 Elect Feng Guoying as Director Management For For 3a3 Elect Tian Zhongshan as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SJM HOLDINGS LTD. Meeting Date:JUN 18, 2015 Record Date:JUN 15, 2015 Meeting Type:ANNUAL Ticker:00880 Security ID:Y8076V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Ho Hung Sun, Stanley as Director Management For For 3.2 Elect Shum Hong Kuen, David as Director Management For For 3.3 Elect Shek Lai Him, Abraham as Director Management For Against 3.4 Elect Tse Hau Yin as Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Approve Deloitte Touche Tohmatsu, Certified Public Accountants as Auditor and Authorize Board to Fix Their Remuneration Management For For 6 Approve Grant of Options Under the Share Option Scheme Management For Against 7 Authorize Repurchase of Issued Share Capital Management For For SOHU.COM INC. Meeting Date:JUN 19, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:SOHU Security ID:83408W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles Huang Management For Withhold 1.2 Elect Director Dave Qi Management For Withhold 1.3 Elect Director Shi Wang Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers Zhong Tian LLP as Auditors Management For Against 4 Declassify the Board of Directors Shareholder Against For SYNNEX TECHNOLOGY INTERNATIONAL CORP. Meeting Date:JUN 12, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:2347 Security ID:Y8344J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Financial Statements Management For For 2 Approve Plan on 2014 Profit Distribution Management For For 3 Approve Amendments to Articles of Association Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5 Amend Procedures for Lending Funds to Other Parties Management For For 6 Amend Procedures for Endorsement and Guarantees Management For For 7 Amend Trading Procedures Governing Derivatives Products Management For For 8 Amend Rules and Procedures Regarding Shareholder's General Meeting Management For For 9 Amend Rules and Procedures for Election of Directors and Supervisors Management For For 10.1 Elect Matthew Feng-Chiang Miau with Shareholder No. 337 as Non-independent Director Management For For 10.2 Elect Tu Shu-Wu with Shareholder No. 99 as Non-independent Director Management For For 10.3 Elect Chou The-Chien, a Representative of Mitac Inc., with Shareholder No. 2, as Non-independent Director Management For For 10.4 Elect Yang Hisang-Yun, a Representative of Mitac Inc., with Shareholder No. 2, as Non-independent Director Management For For 10.5 Elect Way, Yung-Do with ID No. A102143XXX as Independent Director Management For For 10.6 Elect Chang, An-Ping with ID No. A102716XXX as Independent Director Management For For 10.7 Elect Chiao, Yu-Cheng with ID No. A120667XXX as Independent Director Management For For 11 Approve Release of Restrictions of Competitive Activities of Directors Management For For 12 Transact Other Business (Non-Voting) Management None None TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Meeting Date:JUN 09, 2015 Record Date:APR 10, 2015 Meeting Type:ANNUAL Ticker:2330 Security ID:Y84629107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2014 Profit Distribution Management For For 3.1 Elect Morris Chang with Shareholder No. 4515 as Non-independent Director Management For For 3.2 Elect F.C. Tseng with Shareholder No. 104 as Non-independent Director Management For For 3.3 Elect Johnsee Lee, a Representative of National Development Fund, Executive Yuan, with Shareholder No. 1 as Non-independent Director Management For For 3.4 Elect Peter Leahy Bonfield as Independent Director Management For For 3.5 Elect Stan Shih with Shareholder No. 534770 as Independent Director Management For For 3.6 Elect Thomas J. Engibous as Independent Director Management For For 3.7 Elect Kok-Choo Chen as Independent Director Management For For 3.8 Elect Michael R. Splinter as Independent Director Management For For 4 Transact Other Business (Non-Voting) Management None None TENCENT HOLDINGS LTD. Meeting Date:MAY 13, 2015 Record Date:MAY 08, 2015 Meeting Type:ANNUAL Ticker:00700 Security ID:G87572163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1a Elect Li Dong Sheng as Director Management For Against 3.1b Elect Iain Ferguson Bruce as Director Management For Against 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Auditor and Authorize Board to Fix Their Remuneration Management For Against 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against TINGYI (CAYMAN ISLANDS) HOLDING CORP. Meeting Date:MAY 27, 2015 Record Date:MAY 21, 2015 Meeting Type:ANNUAL Ticker:00322 Security ID:G8878S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3A Elect Wu Chung-Yi as Director and Authorize Board to Fix Director's Remuneration Management For For 3B Elect Wei Hong-Ming as Director and Authorize Board to Fix Director's Remuneration Management For For 3C Elect Hiromu Fukada as Director and Authorize Board to Fix Director's Remuneration Management For For 3D Elect Lee Tiong-Hock as Director and Authorize Board to Fix Director's Remuneration Management For For 4 Approve Mazars CPA Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against TONG REN TANG TECHNOLOGIES CO., LTD. Meeting Date:JUN 09, 2015 Record Date:MAY 08, 2015 Meeting Type:ANNUAL Ticker:01666 Security ID:Y8884M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Audited Consolidated Financial Statements Management For For 2 Approve 2014 Report of the Board of Directors Management For For 3 Approve 2014 Report of the Supervisory Committee Management For For 4 Approve Final Dividend Management For For 5 Approve PricewaterhouseCoopers as Independent Auditor and Authorize Board to Fix Their Remuneration Management For For 6 Approve Revision of 2015 and 2016 Annual Caps Under the Distribution Framework Agreement Management For For 7 Elect Gao Zhen Kun as Director, Authorize Board to Fix His Remuneration and Enter into Service Contract with Gao Zhen Kun Management For For 8 Elect Gong Qin as Director, Authorize Board to Fix His Remuneration and Enter into Service Contract with Gong Qin Management For For 9 Elect Gu Hai Ou as Director, Authorize Board to Fix His Remuneration and Enter into Service Contract with Gu Hai Ou Management For For 10 Elect Li Bin as Director, Authorize Board to Fix His Remuneration and Enter into Service Contract with Li Bin Management For For 11 Elect Wang Yu Wei as Director, Authorize Board to Fix His Remuneration and Enter into Service Contract with Wang Yu Wei Management For For 12 Elect Fang Jia Zhi as Director, Authorize Board to Fix His Remuneration and Enter into Service Contract with Fang Jia Zhi Management For For 13 Elect Tam Wai Chu, Maria as Director, Authorize Board to Fix His Remuneration and Enter into Service Contract with Tam Wai Chu, Maria Management For Against 14 Elect Ting Leung Huel, Stephen as Director, Authorize Board to Fix His Remuneration and Enter into Service Contract with Ting Leung Huel, Stephen Management For Against 15 Elect Jin Shi Yuan as Director, Authorize Board to Fix His Remuneration and Enter into Service Contract with Jin Shi Yuan Management For For 16 Elect Ma Bao Jian as Supervisor, Authorize Board to Fix His Remuneration and Enter into Service Contract with Ma Bao Jian Management For For 17 Elect Wu Yi Gang as Supervisor, Authorize Board to Fix His Remuneration and Enter into Service Contract with Wu Yi Gang Management For For 18 Authorize Board to Fix Remuneration and Enter into Service Contract with Ding Guo Ping Management For For 19 Amend Articles of Association Management For For 20 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights and Amend Articles of Association Management For Against TRAVELSKY TECHNOLOGY LIMITED Meeting Date:DEC 23, 2014 Record Date:NOV 21, 2014 Meeting Type:SPECIAL Ticker:00696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Cao Jianxiong as Director Management For For 2a Approve Continuing Connected Transactions of the Eastern Airlines Transactions Under the Waiver Management For For 2b Approve Proposed Annual Caps for the Eastern Airlines Transactions Management For For TRAVELSKY TECHNOLOGY LIMITED Meeting Date:JUN 16, 2015 Record Date:MAY 15, 2015 Meeting Type:ANNUAL Ticker:00696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Allocation of Profit and Distribution of Final Dividend Management For For 5 Approve Baker Tilly Hong Kong Limited and Baker Tilly China as International Auditors and PRC Auditors Respectively and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Issued H Share Capital Management For For TRAVELSKY TECHNOLOGY LIMITED Meeting Date:JUN 16, 2015 Record Date:MAY 15, 2015 Meeting Type:SPECIAL Ticker:00696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Issued H Share Capital Management For For UNI-PRESIDENT CHINA HOLDINGS LTD. Meeting Date:DEC 23, 2014 Record Date: Meeting Type:SPECIAL Ticker:00220 Security ID:G9222R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Framework Purchase Agreement and Annual Caps Management For For UNI-PRESIDENT CHINA HOLDINGS LTD. Meeting Date:MAY 15, 2015 Record Date:MAY 08, 2015 Meeting Type:ANNUAL Ticker:00220 Security ID:G9222R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Hou Jung-Lung as Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Issued Share Capital Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against UNI-PRESIDENT ENTERPRISES CORP. Meeting Date:JUN 26, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:1216 Security ID:Y91475106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2014 Profit Distribution Management For For 3 Approve the Issuance of New Shares by Capitalization of Profit Management For For 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5 Amend Articles of Association Management For For 6 Formulate Rules and Procedures for Election of Directors Management For For 7.1 Bu-elect Lv Hongde, with ID No. M120426XXX, as Independent Director Management For For 8 Approve Release of Restrictions of Competitive Activities of Directors Management For For YANTAI CHANGYU PIONEER WINE CO., LTD. Meeting Date:MAY 22, 2015 Record Date:MAY 19, 2015 Meeting Type:ANNUAL Ticker:200869 Security ID:Y9739T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Approve 2014 Report of the Board of Supervisors Management For For 3 Approve 2014 Annual Report Management For For 4 Approve 2014 Profit Distribution Management For For 5 Approve Re-appointment of Auditor Management For For ZOOMLION HEAVY INDUSTRY SCIENCE AND TECHNOLOGY CO., LTD. Meeting Date:JUN 29, 2015 Record Date:MAY 29, 2015 Meeting Type:SPECIAL Ticker:000157 Security ID:Y9895V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association Management For For 2 Authorize Repurchase of Issued H Share Capital Management For For ZOOMLION HEAVY INDUSTRY SCIENCE AND TECHNOLOGY CO., LTD. Meeting Date:JUN 29, 2015 Record Date:MAY 29, 2015 Meeting Type:ANNUAL Ticker:000157 Security ID:Y9895V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2014 Report of the Board of Directors Management For For 2 Accept 2014 Report of the Supervisory Board Management For For 3 Approve 2014 Report of Settlement Accounts Management For For 4 Approve 2014 Annual Report Summary of A Shares Management For For 5 Approve 2014 Annual Report of H Shares Management For For 6 Approve 2014 Profit Distribution Plan and Final Dividend Management For For 7.1 Approve Baker Tilly China Certified Public Accountants Co., Ltd. as Domestic Auditor and Internal Control Auditor Management For For 7.2 Approve KPMG as International Auditor Management For For 7.3 Authorize Audit Committee of the Board to Fix Remuneration of PRC and International Auditors and Authorize Company's Management to Determine Thier Actual Remunerations Based on the Agreed Principles Management For For 8 Approve Change in Use of Part of Proceeds from the Private Placement Management For For 9 Approve Application to Banks for Credit Facilities and Financing Management For For 10 Approve Application for Credit Facilities by Zoomlion Finance and Leasing (China) Co., Ltd. Management For For 11 Approve Application for Credit Facilities by Zoomlion Finance and Leasing (Beijing) Co., Ltd. Management For For 12 Approve Loan Guarantee to Sixteen Subsidiaries Management For Against 13 Approve Low Risk Investment and Financial Management and Authorize the Chairman to Exercise such Decision-Making Power and Execute Relevant Contracts and Agreements Management For For 14 Approve Development of Financial Derivatives Business and Authorize the Chairman to Exercise such Decision-Making Power and Execute Relevant Contracts and Agreements Management For For 15 Amend Rules and Procedures Regarding General Meetings of Shareholders Management For For 16.1 Elect Zhan Chunxin as Director Shareholder For For 16.2 Elect Hu Xinbao as Director Shareholder For For 16.3 Elect Zhao John Huan as Director Shareholder For For 17.1 Elect Liu Guiliang as Director Shareholder For For 17.2 Elect Zhao Songzheng as Director Shareholder For For 17.3 Elect Lai Kin Keung as Director Shareholder For For 18.1 Elect Fu Zheng as Supervisor Shareholder For For 18.2 Elect Liu Quan as Supervisor Shareholder For For 19 Amend Articles of Association Management For For 20 Approve Issuance of Super Short-Term Notes Management For For 21 Authorize Repurchase of Issued H Share Capital Management For For 22 Approve Termination of Merger by Absorption of Environmental and Sanitation Machinery Co Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton China World Fund By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 26, 2015 * Print the name and title of each signing officer under his or her signature.
